THE THIRTEENTH COURT OF APPEALS

                                    13-18-00256-CV


                      IN RE THE COMMITMENT OF JUAN VELA


                                  On Appeal from the
                     214th District Court of Nueces County, Texas
                          Trial Cause No. 2017-DCV-2777-F


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, although he is exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

December 12, 2019